United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2436
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
William Perry Lacey,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 6, 2009
                                Filed: July 8, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       William Lacey pleaded guilty to possession of child pornography, in violation
of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2), and the district court1 sentenced him within
the unobjected-to Guidelines range to 115 months in prison and 15 years of supervised
release. On appeal, Lacey’s counsel has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the reasonableness of the sentence by arguing that a
sentence at the bottom of the Guidelines range would have been fully sufficient
punishment.

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       When the applicable Guidelines range is undisputed, as it is here, we consider
whether the sentence is unreasonable in light of the 18 U.S.C. § 3553(a) factors. See
United States v. Booker, 543 U.S. 220, 261-62 (2005); United States v. Mathis, 451
F.3d 939, 941 (8th Cir. 2006) (review for reasonableness is akin to review for abuse
of discretion). The sentencing court noted Lacey’s criminal past and his likelihood
of recidivism, and stated it had considered all of the other statutory factors. We see
nothing in the record to suggest that Lacey’s sentence at the top of the advisory
Guidelines range was unreasonable, or that the district court failed to consider a
relevant factor that should have received significant weight, gave significant weight
to an improper or irrelevant factor, or committed a clear error of judgment in weighing
appropriate factors. See Rita v. United States, 127 S. Ct. 2456, 2462-68 (2007)
(approving appellate presumption of reasonableness for sentences within advisory
Guidelines range); United States v. Robinson, 516 F.3d 716, 717 (8th Cir. 2008)
(sentence within advisory Guidelines range is presumptively reasonable); United
States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (circumstances indicating
abuse of discretion).

        In a pro se supplemental brief, Lacey challenges a special supervised-release
condition banning him from gambling or entering any casino upon being released.
While this condition may have been overbroad or unrelated to Lacey’s circumstances,
we find its imposition did not amount to plain error requiring reversal. See 18 U.S.C.
§ 3583(d)(1)-(3) (court may order appropriate special condition of release so long as
it is reasonably related to factors set forth in § 3553, it involves no greater deprivation
of liberty than necessary, and it is consistent with policy statements of the Sentencing
Commission); United States v. Silvious, 512 F.3d 364, 371 (7th Cir. 2008)
(recognizing as overbroad and arbitrary certain special conditions of supervised
release, including ban on gambling where there was no evidence that defendant had
gambling problem, but finding no plain error because there was no showing that
conditions affected defendant’s substantial rights, and conditions were readily
modifiable at defendant’s request). To the extent Lacey wishes to challenge his

                                           -2-
counsel’s performance, he must do so in a 28 U.S.C. § 2255 proceeding where the
record can be developed. See United States v. McAdory, 501 F.3d 868, 872-73 (8th
Cir. 2007) (appellate court ordinarily defers ineffective-assistance claims to § 2255
proceedings). We deem Lacey’s remaining contentions to be speculative or irrelevant,
or to raise no more than harmless error. See Fed. R. Crim. P. 52(a) (any error, defect,
or irregularity that does not affect substantial rights must be disregarded).

      We have conducted an independent review under Penson v. Ohio, 488 U.S. 75,
80 (1988), and we have found no nonfrivolous issues. Accordingly, the judgment is
affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -3-